Exhibit 10.3 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Susan Kim (“Executive”) and Pacific Biosciences of
California, Inc., a Delaware corporation (the “Company”), effective as of
September 28, 2020 (the “Effective Date”).

RECITALS

1.    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in
control.  The Board of Directors of the Company (the “Board”) recognizes that
such considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities.  The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment or the occurrence of a Change in Control (as defined herein) of the
Company.

2.    The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.

3.    The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment in connection with
a Change in Control.  These benefits will provide Executive with enhanced
financial security, incentive and encouragement to remain with the Company.

4.    Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

5.    Term of Agreement.  This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”).  On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each an “Additional Term”), unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal.  Notwithstanding the foregoing
provisions of this paragraph, if a Change in Control occurs when there are fewer
than twelve (12) months remaining during the Initial Term or an Additional Term,
the term of this Agreement will extend automatically through the date that is
twelve (12) months following the effective date of the Change in Control.  If
Executive becomes entitled to benefits under Section 3(a) or Section 3(b) during
the term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.

6.    At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law.  No payments, benefits, or provisions under this Agreement will
confer upon Executive any right to continue Executive’s employment with the
Company, nor will they interfere with or limit in any way the right of the
Company or Executive to terminate such relationship at any time, with or without
cause, to the extent permitted by applicable laws.

7.    Severance Benefits.

(a)    Termination without Cause or Other than Death or Disability or
Resignation for Good Reason Other than During the Change in Control Period.  If
a Qualifying Termination occurs other than during the Change in Control Period,
then subject to Section 4, Executive will receive the following severance from
the Company: 

﻿

Base Salary Severance.  Executive will receive continuing payments of Salary,
less any applicable withholdings, for a period of twelve (12) months following
the date of such termination of employment, to be paid periodically in
accordance with the Company’s normal payroll policies.

﻿

Continued Employee Benefits.  If Executive elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for Executive and Executive’s eligible dependents (as applicable),
within the time period



--------------------------------------------------------------------------------

 

prescribed pursuant to COBRA, Executive will receive Company-paid group health,
dental and vision coverage for Executive and Executive’s eligible dependents, as
applicable, at the coverage levels in effect immediately prior to the
termination of Executive’s employment (the “COBRA Severance”) until the earliest
of: (A) a period of twelve (12) months from the last date of employment of the
Executive with the Company, (B) the date upon which Executive and/or Executive’s
eligible dependents becomes covered under similar plans, or (C) the expiration
of Executive’s and Executive’s eligible dependents’ (as applicable) eligibility
for continuation coverage under COBRA.    

(b)    Termination without Cause or Other than Death or Disability or
Resignation for Good Reason On or Within Twelve Months Following a Change in
Control.  If a Qualifying Termination occurs during the Change in Control
Period, then subject to Section 4,  Executive will receive the following
severance from the Company:

(i)    Base Salary Severance.  Executive will receive continuing payments of
Salary, less any applicable withholdings, for a period of twelve (12) months
following the date of such termination of employment, to be paid periodically in
accordance with the Company’s normal payroll policies. 

(ii)    Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to COBRA for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will provide the COBRA Severance until the earliest of: (A) a period of twelve
(12) months from the last date of employment of the Executive with the Company,
(B) the date upon which Executive and/or Executive’s eligible dependents becomes
covered under similar plans, or (C) the expiration of Executive’s and
Executive’s eligible dependents’ (as applicable) eligibility for continuation
coverage under COBRA.    

(iii)    Equity.  One hundred percent (100%) of the unvested portion of the
Executive’s then-outstanding equity awards (the “Awards”) will immediately vest
and, to the extent applicable, become exercisable, as of the date of such
termination.  To the extent that an Award is subject to performance-based
vesting at the time of such termination, such performance goals will be deemed
achieved at one hundred percent (100%) of target levels and all other terms and
conditions met, unless specifically provided otherwise under the applicable
Award agreement.    The Awards will remain exercisable, to the extent
applicable, following Executive’s termination for the period prescribed in the
applicable equity plan and agreement for each Award.    

(c)    Other Termination.  If Executive’s employment with the Company terminates
other than as set forth in Section 3(a) or 3(b) above, then (i) all vesting will
terminate immediately with respect to Executive’s outstanding Awards, (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately (except as to amounts already earned), and (iii) Executive will only
be eligible for severance benefits in accordance with the Company’s established
policies, if any, as then in effect.

(d)    Accrued Amounts.  On any termination of Executive’s employment with the
Company, Executive will be entitled to receive all accrued but unpaid vacation,
expense reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(e)    Non-duplication of Payment or Benefits.  Notwithstanding any provision of
this Agreement to the contrary, if Executive is entitled to any cash severance,
continued health coverage severance benefits, vesting acceleration of any
Awards, or other severance or separation benefits similar to those provided
under this Agreement, by operation of applicable law or under a plan, policy,
contract, or arrangement sponsored by or to which the Company is a party other
than this Agreement (“Other Benefits”), then the corresponding severance
payments and benefits under this Agreement will be reduced by the amount of
Other Benefits paid or provided to Executive. 

8.    Conditions to Receipt of Severance.

(a)    Release of Claims Agreement.  The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, Executive will forfeit
any right to severance payments or benefits under this Agreement.  No severance
payments and benefits under Section 3(a) or 3(b) of this Agreement will be paid
or provided until the Release becomes effective and irrevocable, and any such
severance payments and benefits otherwise payable between the date of
Executive’s termination of employment and the date the Release becomes effective
and irrevocable (including, if applicable, the lump sum cash payment under
Section 4(c) below) will be paid, subject to the requirements of Section 4(d)
below, on the Company’s first regularly scheduled payroll date on or following
the date the Release becomes effective and irrevocable.  Any restricted stock
units, performance units, performance shares, and/or similar full value awards



--------------------------------------------------------------------------------

 

that accelerate vesting under this Agreement (“Full Value Awards”) will be
settled (subject to Section 4(d) below and the terms of any award agreement or
other Company plan, policy, or arrangement governing the settlement timing of
such award to the extent such terms specifically require different payment
timing in order to comply with the requirements of Section 409A, as applicable
(the “Full Value Settlement Provisions”), on a date within ten (10) days
following the date the Release becomes effective and irrevocable.

(b)    Confidential Information and Invention Assignment Agreements. 
Executive’s receipt of any payments or benefits under Sections 3(a) and 3(b)
will be subject to Executive continuing to comply with the terms of any
confidential information and invention assignment agreement executed by
Executive in favor of the Company and the provisions of this Agreement.

(c)    COBRA Severance Limitations.   Notwithstanding the provisions of
Sections 3(a)(ii) and 3(b)(ii), if the Company determines in its sole discretion
that it cannot provide the COBRA Severance without potentially violating
applicable laws (including, without limitation, Section 2716 of the Public
Health Service Act and the Employee Retirement Income Security Act of 1974, as
amended), then in lieu of such COBRA Severance, and subject to any delay
required by this Section 4, the Company will provide to Executive a taxable lump
sum cash payment in an amount equal to the product of (x) the number of months
of Salary severance specified in Section 3(a)(i) or 3(b)(i), as applicable,
multiplied by (y) the monthly COBRA premium that Executive otherwise would be
required to pay to continue the group health, dental and vision coverage for
Executive and Executive’s eligible dependents, as applicable, as in effect on
the date of termination of Executive’s employment (which amount will be based on
the premium for the first month of COBRA coverage for Executive and Executive’s
eligible dependents), which payment will be made regardless of whether Executive
elects COBRA continuation coverage (the “Taxable Payment”).  For the avoidance
of doubt, the Taxable Payment may be used for any purpose, including, but not
limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.  Notwithstanding anything to the contrary under
this Agreement, if the Company determines in its sole discretion at any time
that it cannot provide the COBRA Severance or the Taxable Payment without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act and the Employee Retirement Income Security Act of
1974, as amended), Executive will not receive any COBRA Severance or Taxable
Amount under this Agreement.

(d)    Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations and guidance thereunder, and any applicable state law equivalent, as
each may be promulgated, amended or modified from time to time
(“Section 409A”).  Similarly, no severance payable to Executive, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulations Section 1.409A‑1(b)(9) will be payable until
Executive has a “separation from service” within the meaning of Section
409A.  To the extent required to be exempt from or comply with Section 409A,
references to the termination of Executive’s employment or similar phrases used
in this Agreement will mean Executive’s “separation from service” within the
meaning of Section 409A.

(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 4(d)(iii) (or with respect to Full Value Awards, such time or times as
required by any applicable Full Value Settlement Provisions).  Except as
required by Section 4(d)(iii) and any applicable Full Value Settlement
Provisions, any Deferred Payments payable in installments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.

(iii)    Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month anniversary
of Executive’s separation from service (or any later delay date), then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 



--------------------------------------------------------------------------------

 

(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.  Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that is within the limit
set forth thereunder will not constitute Deferred Payments for purposes of
clause (i) above.

(v)    The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities and ambiguous terms herein
will be interpreted to so comply or be exempt.  Executive and the Company agree
to work together in good faith to consider amendments to the Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.  In no event will the Company or any of
its subsidiaries or other affiliates have any obligation, responsibility or
liability to reimburse, indemnify or hold harmless Executive for any taxes
imposed, or other costs incurred, as result of Section 409A.

9.    Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise that Executive would
receive from the Company or any other party whether in connection with the
provisions of this Agreement or otherwise (the “Payments”) would (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then the Payments will be either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
Payments, notwithstanding that all or some portion of such Payments may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax under Code Section 4999 will be the first cash payment to be
reduced); (ii) cancellation of equity awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G) in the reverse
order of date of grant of the equity awards (that is, the most recently granted
equity awards will be cancelled first), (iii) reduction of accelerated vesting
of equity awards in the reverse order of date of grant of the equity awards
(that is, the vesting of the most recently granted equity awards will be
cancelled first); (iv) reduction of employee benefits in reverse chronological
order (that is, the benefit owed on the latest date following the occurrence of
the event triggering such excise tax will be the first benefit to be reduced). 
In no event will Executive have any discretion with respect to the ordering of
Payment reductions.  Executive will be solely responsible for the payment of all
personal tax liability that is incurred as a result of the payments and benefits
received under this Agreement, and neither the Company nor any parent,
subsidiary or other affiliate of the Company will have any responsibility,
liability or obligation to reimburse, indemnify or hold harmless Executive for
any of those payments of personal tax liability.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a nationally recognized
accounting or valuation firm (the “Firm”) selected by the Company, whose
determination will be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this
Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section.  The Company will bear all costs and make all payments
required to be made to the Firm for the Firm’s services that are rendered in
connection with any calculations contemplated by this Section 5.  The Company
will have no liability to Executive for the determinations of the Firm.

10.    Definition of Terms.  For purposes of this Agreement, the following terms
referred to in this Agreement will have the following meanings:

(a)    Cause.  “Cause” means (i) conviction of any felony; (ii) conviction of
any crime involving moral turpitude or dishonesty that causes, or is likely to
cause, material harm to the Company; (iii) participation in a fraud or willful
act of dishonesty against the Company that causes, or is likely to cause,
material harm to the Company; (iv) intentional and material damage to the
Company’s property; or (v) material breach of the Company’s Proprietary
Information and Inventions Agreement.



--------------------------------------------------------------------------------

 

(b)    Change in Control.  “Change in Control” means the first occurrence of any
of the following on or after the Effective Date:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control.  Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of fifty percent
(50%) or more of the total voting power of the stock of the Company or of the
ultimate parent entity of the Company, such event will not be considered a
Change in Control under this subsection (i).  For this purpose, indirect
beneficial ownership will include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities which own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board (each, a “Director”) is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election.  For purposes of this subsection (ii), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such Person) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).  For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c)    Change in Control Period.  “Change in Control Period” means the period
beginning upon the occurrence of a Change in Control through the date twelve
(12) months following a Change in Control.

(d)    Disability.  “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

(e)    Good Reason.  “Good Reason” means Executive’s termination of his or her
employment with the Company within thirty (30) days following the expiration of
any cure period (discussed below) following the occurrence of one or more of the
following, without Executive’s express written consent: (i) a material reduction
of Executive’s duties, authority, or responsibilities, relative to Employee’s
duties, authority, or responsibilities as in effect immediately prior to such
reduction; provided, however, that a reduction in duties, authority, or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (for example, where Executive retains essentially the same
responsibility and duties of the subsidiary, business unit or division
substantially containing the Company’s business following a Change in Control)
shall not constitute “Good Reason”; (ii) a material reduction by the



--------------------------------------------------------------------------------

 

Company in Executive’s annualized base pay as in effect immediately prior to
such reduction (in other words, a reduction of more than ten percent (10%) of
Executive’s annualized base compensation in any one year, other than a reduction
applicable to executives generally that does not adversely affect Executive to a
greater extent than other similarly situated executives); (iii) the relocation
of Executive’s principal place of performing his or her duties as an employee of
the Company by more than fifty (50) miles; or (iv) the failure of the Company to
obtain the assumption of this Agreement by a successor.  In order for an event
to qualify as Good Reason, Executive must not terminate employment with the
Company without first providing the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within ninety (90) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date of such notice.  To
the extent Executive’s primary work location is not the Company’s corporate
offices due to a shelter‑in‑place order, quarantine order, or similar
work‑from‑home requirement that applies to Executive, Executive’s primary office
location, from which a change in location under the foregoing clause (iii) will
be measured, will be considered the Company’s office location where Executive’s
employment with the Company primarily was based immediately prior to the
commencement of such shelter-in-place order, quarantine order, or similar
work-from-home requirement.

(f)    Qualifying Termination.  “Qualifying Termination” means either (i) the
Company terminates Executive’s employment with the Company for a reason other
than (A) Cause, (B) Executive’s death, or (C) Executive’s Disability or
(ii) Executive resigns for Good Reason.

(g)    Salary.  “Salary” means Executive’s base salary as in effect immediately
prior to the termination of Executive’s employment (unless such termination
occurs as a result of clause (ii) of the definition of “Good Reason” under
Section 6(e), in which case the amount will be equal to Executive’s base salary
as in effect immediately prior to such reduction) or, if greater in the case of
a Qualifying Termination during the Change in Control Period, as in effect
immediately prior to the Change in Control.

11.    Successors.

(a)    The Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)    Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  Notwithstanding the
foregoing, none of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution.  Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

12.    Notice.

(a)    General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given (a) upon
actual delivery to the party to be notified, (b) twenty-four (24) hours after
confirmed facsimile transmission, (c) one (1) business day after deposit with a
recognized overnight courier, or (d) three (3) business days after deposit with
the U.S. Postal Service by first class certified or registered mail, return
receipt requested, postage prepaid, addressed: (i) if to Executive, at the
address Executive will have most recently furnished to the Company in writing,
or (ii) if to the Company, to its corporate headquarters and all notices will be
directed to the General Counsel of the Company.

(b)    Notice of Termination.  Any termination of Executive’s employment by the
Company for Cause or by Executive for Good Reason or as a result of a voluntary
resignation will be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement.  Such notice
will indicate the specific termination provision in this Agreement relied upon,
will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice or in the case of Executive’s resignation for Good
Reason, in accordance with the requirements under Section 6(e)).  The failure by
Executive to include in the notice any fact or circumstance which contributes to
a showing of Good Reason will not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing
Executive’s rights hereunder.

(c)    Resignation.  The termination of Executive’s employment for any reason
also will constitute, without any further required action by Executive,
Executive’s voluntary resignation from all officer and/or director positions
held at the Company or any of



--------------------------------------------------------------------------------

 

its subsidiaries or affiliates, and at the Board’s request, Executive will
execute any documents reasonably necessary to reflect the resignations.

13.    Miscellaneous Provisions.

(a)    No Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source
except as specified in Sections 3(e),  4(d) and 5.

(b)    Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties.  No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.

(e)    Choice of Law.  The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).  Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in San Mateo County, California, and Executive and the Company hereby submit to
the jurisdiction and venue of any such court.

(f)    Severability.  The invalidity, illegality, or unenforceability of any
provision or provisions of this Agreement will not affect the validity, legality
or enforceability of any other provision hereof, which will remain in full force
and effect, and this Agreement will be construed and enforced as if the invalid,
illegal, or unenforceable provision had not been included.

(g)    Withholding.  The Company (and any parent, subsidiary or other affiliate
of the Company, as applicable) will have the right and authority to deduct from
any payments or benefits all applicable federal, state, local, and/or non‑U.S.
taxes or other required withholdings and payroll deductions
(“Withholdings”).  Prior to the payment of any amounts or provision of any
benefits under this Agreement, the Company (and any parent, subsidiary or other
affiliate of the Company, as applicable) is permitted to deduct or withhold, or
require Executive to remit to the Company, an amount sufficient to satisfy any
applicable Withholdings with respect to such payments and benefits.  Neither the
Company nor any parent, subsidiary or other affiliate of the Company will have
any responsibility, liability or obligation to pay Executive’s taxes arising
from or relating to any payments or benefits under this Agreement.

(h)    Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

﻿

o  O  o





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date set
forth above.

﻿

﻿

﻿

 

 

COMPANY

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

﻿

By:

/s/ Christian O. Henry

﻿

Name:

Christian O. Henry

﻿

Title:

President and Chief Executive Officer

﻿

 

 

EXECUTIVE

By:

/s/ Susan G. Kim

﻿

Name:

Susan Kim

﻿



--------------------------------------------------------------------------------